DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Allowable Subject Matter
Claims 19-21 are allowed.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 16, the prior art of record does not show the second slat being a .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0027119 to Storey (Storey).

As to claim 1, Storey discloses a hydroponic growing apparatus, comprising: a first slat (portion of 12 on one side of 20; or portions of 12 including portion on one side of 20 and adjacent perpendicular portion; see Figures 1 and 3) having a first inner 

As to claim 2, Storey discloses the growth channel extends substantially an entirety of the first and second lengths (see Figures 1-4).

As to claim 3, Storey discloses the first length is approximately equal to the second length (see Figures 1-4).

As to claim 4, Storey discloses at least one of the first and second slats further comprises: a top end (14); a bottom end (16) positioned opposite the top end; a leading edge (edge adjacent 20) extending between the top and bottom ends; and a trailing 

As to claim 5, Storey discloses the leading edge further comprises a growth aperture (open aperture at 14; open aperture at 16; or 20).

As to claim 6, Storey discloses the leading edge comprises a plurality of growth apertures (open aperture at 14; open aperture at 16; and 20).

As to claim 7, Storey discloses each of the plurality of growth apertures comprises a depth extending inwardly from the leading edge and opening out through the leading edge (see Figures 1 and 3).

As to claim 8, Storey discloses the first and second slats are arranged such that the leading edge of the first slat is positioned opposite a trailing edge of the second slat, and the trailing edge of the first slat is positioned opposite a leading edge of the second slat, such that the growth aperture of the first slat is positioned opposite a growth aperture in the leading edge of the second slat (see Figures 1, 3 and 13).

As to claim 9, Storey discloses at least one of the first and second slats is an L-shaped slat (portions of 12 including portion on side of 20 and adjacent perpendicular portion) having a long arm (side portion of 12 adjacent the portion on the side of 20) and a short arm (portion of 12 on the side of 20), the long arm being approximately 90° to 

As to claim 10, Storey discloses the first and second slats are arranged such that the leading edge of each slat is in proximity to an inner surface of the short arm of the oppositely positioned slat, said long arms of each slat being approximately perpendicular to said short arms of the oppositely positioned slat, wherein the leading edge of each slat intersects the growth aperture of the oppositely positioned slat (see Figures 1, 3 and 13).

As to claim 11, Storey discloses the first and second slats comprise a plurality of growth apertures (open aperture at 14; open aperture at 16; and 20).

As to claim 12, Storey discloses the biasing element is C-shaped (rear portion of 12 and perpendicular side portions make a C-shaped cross-section).

As to claim 13, Storey discloses a moisture barrier (gap between 18; or 21; see Figure 12) inserted within the growth channel to divide the growth channel into a first half defining a space between a first side of the moisture barrier and the first inner surface, and a second half defining a space between a second side of the moisture barrier and the second inner surface (see Figures 11-13).



As to claim 15, Storey discloses a first wicking material (18) positioned within the first half, and a second wicking material (18) positioned within the second half (see Figures 12 and 13).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,536,988 to Hogen and US Patent Application Publications 2006/0150485 to Somerville; 2012/0324787 to Daas et al. and 2020/0352122 to Matera et al. show hydroponic growing devices having first and second slats and a growth channel.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        08/12/2021